Potter. J.,
delivered the opinion of the court.
This was a suit brought by H. IT. Showers, the appel-lee, as plaintiff in the circuit court of Coahoma county, against the Western Union Telegraph Company, appellant, defendant in the court below. This suit was for the negligent delay of about twenty-four hours in the de*423livery of an interstate message addressed at Clarksdale, Miss., to the plaintiff’s daughter at Trenton, Ky. This case was tried throughout under the common law of Mississippi as determined by decisions of this court, but should have been tried under the laws of the United States. By an act of June 18, 1910, telegraph companies have been made common carriers within the meaning and subject to the provisions of the Interstate Commerce Act. As stated by the supreme court of Oklahoma in the case of Western Union Telegraph Co. v. Bank of Spencer, 156 Pac. 1175, in speaking of this statute:
“It is apparent that Congress has undertaken to occupy the field of interstate commerce by telegraph and to assume exclusive jurisdiction and authority in the regulation thereof, and has specifically prescribed rules which govern business of this character.”
In the case of Gardner v. Western Union Telegraph Co., 231 Fed. 405, 145 C. C. A. 399 (8 C. C. A.), now found in the advance sheet of the Federal Reporter of June 8, 1916, the court of appeals. says:
“Congress has taken possession of the field of interstate Commerce by telegraph and it results that the power of the state to legislate with reference thereto has been suspended.”
The blank upon which the message under consideration was written contains a stipulation:
“That the company will not hold itself liable for errors or delays in transmission or delivery of unrepeated messages beyond the amount of tolls paid thereon nor in any case beyond the sum of fifty dollars, at which, unless otherwise stated below, this message has been valued by the sender thereof. ’ ’
It is contended by the telegraph company that the clause limiting the liability of the telegraph company to the cost of the telegram or to fifty dollars was a valid and binding stipulation in the contract between the telegraph company and the sender of the message. On the other hand, it is the contention of the appellee in this *424case that such stipulations are unreasonable and void. The telegraph company insist that the contract limiting its liability to a sum certain is analogous to the valuation placed on articles offered for shipment and a value placed thereon by the shipper. In our judgment, there is not much analogy between the two, as the value of an article offered for shipment is easily known by the shipper at the time the shipment is made, but damages likely to accrue out of an error or delay in the transmission of a message by telegraph in the very nature of things cannot be fixed with any degree of certainty beforehand. But as to whether or not this stipulation is reasonable or unreasonable, valid or void is a matter to be' determined by the Interstate Commerce Commission, and not by us, and even if such stipulation ought to be unenforceable, nevertheless we cannot so declare it.
It is contended in this suit that the telegraph company • had not complied with the laws of the United States and the rules of the Interstate Commerce Commission, and for that reason the stipulation is void. However, there is nothing in the pleadings or proof to show that such is the case, and it has been held in the recent case of C., N. O. & T. P. R. R. Co. v. Rankin, 241 U. S. 319, 36 Sup. Ct. 555, 60 L. Ed. 1022, that, where there is no evidence to the contrary, the presumption is that an interstate carrier has complied with the federal laws. In that case Mr. Justice McReyNolds said:
“It cannot be assumed, merely because the contrary has not been established by proof, that an interstate carrier is conducting its affairs in violation of law. Such a carrier must comply with strict requirements of the Federal statutes or become subject to heavy penal ties, hnd in respect to transactions in the ordinary course of business it is entitled to the presumption of right conduct. ’ ’
In this case we think it immaterial whether the fifty dollar limit on liability is valid or not, because under our construction of the law nothing can be recovered in *425this case except actual damages, and not more than fifty dollars actual damages is established by the proof in this ease. The court in this case authorized recovery not only for actual damages, but for punitive damages and- for mental anguish, if the jury believed that the delay in the' transmission of the message was due to wantomiess, wilfulness, or gross negligence on the part of the agents of’ the company in handling the message. The case of Southern Express Co. v. Byers, 240 U. S. 612, 36 Sup. Ct. 410, 60 L. Ed. 825, was a suit for mental anguish, and arose out of the shipment of a coffin and grave clothes intended for the burial of plaintiff’s wife, and accepted by the express company with knowledge of the fact at Asheville, N. C., for transportation to Hickory Grove, S. C. The shipment was delayed, and the plaintiff recovered a judgment for two hundred and fifty dollars in the state court for mental anguish, and this judgment was affirmed by the supreme court of North Carolina. The bill of lading in the case contained the stipulation limiting the liability to fifty dollars. The court held, notwithstanding the state rule, that damages for mental anguish alone could not be recovered under the Federal law. In other words, this being a subject of interstate commerce, the courts held that rights and liabilities of the parties must be determined by the Federal rule, and not by the statute or the common law of the state. In that case the court said:
“ Manifestly the shipment was interstate commerce; and, under the settled doctrine established by our former opinions, rights and liabilities in connection therewith depend upon the acts of Congress and bill of lading and the common-law principles accepted and enforced by the Federal courts.”
The Federal rule with reference to the recovery for mental anguish would apply in the case of an interstate message by telegraph, since the telegraph companies have been' made common carriers by the law of the *426United States and placed under the supervision of the Interstate Commerce Commission.
The Mississippi rule as to punitive damages was in voked in this case by the plaintiff, and the Mississippi rule allows damages against the master for the wanton, willful, or gross negligent conduct of a servant. Under the Federal rule the master is not liable for punitive damages unless he participates in the wanton or malicious act of his servant or agent or subsequently ratifies it. Lake Shore R. R. Co. v. Prentice, 147 U. S. 101, 13 Sup. Ct. 261, 37 L. Ed. 97. Under the law as laid down in the case of Express Co. v. Byers, supra, the Federal rule as to punitive damages applies; as the court held in that case that-the rules in force under the Federal statute are the rules of the common-law “accepted and enforced by the Federal courts.”
The case is therefore reversed and remanded.

Reversed and remanded.